Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Strick on 09/14/21.
The application has been amended as follows: 
Claim 16:  A method of preparing a conductive pattern on a substrate for making a touch panel device, the method comprising:
applying a receiving layer on a substrate;
applying a metallic nanoparticle dispersion directly on at least a portion of the receiving layer to define a metallic pattern; and
sintering the metallic pattern; wherein
the receiving layer has a roughness Rz between [[1.4]] 15 um and 75 um.
Claims 30-33: Cancelled.
Claim 34: The method according to claim 16, wherein the receiving layer has a roughness Rz between [[5]] 15 um and 60 um.
Claim 35: The method according to claim 16, wherein the receiving layer has a roughness Rz between [[5]] 15 um and 50 um. 
Allowable Subject Matter
Claims 16-29, and 34-35 are allowed. The following is an examiner’s statement of reasons for allowance: Lee or prior references do not teach the roughness of the receiving layer is 15-75 um. Akaiwa Shoji et al (Japanese Patent: 2013-241507) forming conductive pattern for touch panels[0002], and teaches roughness of layer that conductive pattern forms on it is 3.1-13.1 micrometer [0059]. Harlan J. Byker et al (U. S. Patent Application: 2015/0202846) teaches roughness of interlayer between 10-150 micron [0121] for touch screens [0003], however does not teach conductive pattern forms directly on the interlayer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712